Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/13/2022 has been entered. Claims 17-20 are newly added. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant argues that Lindemann and Norwich don’t have an annular body including a wave-shaped profile. The examiner respectfully disagrees, as indicted in the office action the wave profile is formed by the cutout portions (see fig below). Similarly, Norwich teaches an annular body having a cutout portion forming a wave profile (See Fig below). Regarding the amended limitations the prior art teaches the amended limitations as substantially shown below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 15 and 17-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al. (US 20110278121 A1) hereinafter Lindemann.
Regarding Claim 1 Lindemann teaches (Fig 1) a wave spring a comprising: an annular body (125) having a wave-shaped profile (formed by the cutout portions see Fig below) that defines a first axial height (thickness) (see fig below) in an uninstalled state, and a plurality of axially extending fingers (124) extending from the annular body (125), the plurality of axially extending fingers (124) having an axial extent (129, see Fig below)  that is grater than the first axial height (thickness, see Fig below) and the wave spring (112) being dimensioned to be received in a space between at least two axially opposed hub components (110 and 144) (see Fig 2).
Regarding Claim 2 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) are equally angularly spaced from each other (Fig 3).
Regarding Claim 3 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) includes three fingers (see Fig 3).
Regarding Claim 6 Lindemann teaches (Fig 1) wherein the wave-shaped profile (formed by the cutout portions) consists of three fluctuations (see Fig 3).
Regarding Claims 7 and 15 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) are defined on a radially inner edge of the annular body (125) (Fig 3) .
Regarding Claim 8 Lindemann teaches (Fig 1) wherein the wave spring (112) has a uniform thickness (see Fig 3 and 4).
Regarding Claim 9 Lindemann teaches (Fig 1) wherein (of the wave spring) is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Lindemann). 
Regarding Claim 10 Lindemann teaches (Fig 1), wherein the wave spring (112) is capbale of being frictionally engaged with both of two axially opposed rotating components of an assembly comprising two axially opposed rotating components (Fig 1-3).
Regarding Claim 17 Lindemann teaches (Fig 1), wherein the annular body (125) includes a plurality of crests spaced from each other circumferentially around the annular body (125) and a plurality of troughs spaced from each other circumferentially around the annular body, each trough being arranged between adjacent crests and being axially spaced from adjacent crests (see Fig below).
Regarding Claim 18 Lindemann teaches (Fig 1), wherein the axially extending fingers (124) each extend from one respective trough of the plurality of troughs (124)

    PNG
    media_image1.png
    329
    886
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    886
    media_image2.png
    Greyscale

Claims 1-3, 6, 8-12, 14 and 16-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norwichwich et al. (US 2017/0211673) hereinafter Norwich.
Regarding Claim 1 Norwich teaches (Fig 1) a wave spring (64) comprising: an annular body (68) having a wave-shaped profile (see fig below) that defines a first axial height (thickness, fig below) in an uninstalled state, and a plurality of axially extending fingers (70) extending from the annular body (68), the plurality of axially extending fingers (70) having an axial extent (see Fig below) that is grater than the first axial height (thickness, see Fig below) and the wave spring (64) being dimensioned to be received in a space between at least two axially opposed hub components (35, 50) (Fig 1 and 2).
Regarding Claim 2 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70) are equally angularly spaced from each other (Fig 3b).
Regarding Claim 3 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70)includes three fingers (Fig 3b).
Regarding Claim 6 Norwich teaches (Fig 1) wherein the wave-shaped profile (formed by the inner cutout portions) consists of three fluctuations (Fig 3b).
Regarding Claim 8 Norwich teaches (Fig 1) wherein the wave spring (64) has a uniform thickness (see Fig 3b).
Regarding Claim 9 Norwich teaches (Fig 1) wherein the spring body is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Norwich). 
Regarding Claim 10 Norwich teaches (Fig 1) wherein the wave spring (64) is capbale of being frictionally engaged with both of two axially opposed rotating components of an assembly comprising two axially opposed rotating components.
Regarding Claim 11 Norwich teaches (Fig 1) a hub assembly comprising: a wave spring (64) including an annular body (68) having a wave-shaped profile (see Fig below) that defines a first axial height (thickness, fig below) in an uninstalled state, and a plurality of axially extending fingers (70) extending from the annular body (68); the plurality of axially extending fingers (70) having an axial extent (see Fig below) that is greater than the first axial height (thickness, see Fig below), a cover plate (50) and a flange hub (33) both arranged on a first axial side of the wave spring (64), an opening (32) being defined between the cover plate (50) and the flange hub (33) and the opening (82) being dimensioned to receive at least one of the plurality of axially extending fingers (70), and a turbine hub (35) arranged on a second axial side of the wave spring (64), such that a predetermined gap is defined between the cover plate (50) and the turbine hub (35) and the wave spring (64)is arranged within the predetermined gap (see Fig 1).
Regarding Claim 12 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70) are equally angularly spaced from each other, and the plurality of axially extending fingers (70)includes three fingers (see fig 3b).
Regarding Claim 14 Norwich teaches (Fig 1) wherein the wave-shaped profile (formed by the inner cutout portions) consists of three fluctuations (see Fig 3b).
Regarding Claim 16 Norwich teaches (Fig 1) wherein the wave spring (64) has a uniform thickness (see fig 3b), and the spring body is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Norwich).
Regarding Claim 17 Norwich teaches (Fig 1) wherein the annular body (68) includes a plurality of crests spaced from each other circumferentially around the annular body (68) and a plurality of troughs spaced from each other circumferentially around the annular body (see Fig below), each trough being arranged between adjacent crests and being axially spaced from adjacent crests (see Fig below).
Regarding Claim 18 Norwich teaches (Fig 1) wherein the axially extending fingers (70) each extend from one respective trough of the plurality of troughs (since it is one single body) (see fig below)

    PNG
    media_image3.png
    528
    857
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    857
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 4-5, 13, 15 and 19-20 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745